Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Examiner’s Comment
1.	Claim 16 is an apparatus claim. Claim 16 should not depend on the method claim 6.
Examiner interprets claim 16 is an independent claim. Claims 17-19 depend on claim 16 which is an apparatus claim.

Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-5, 20, 9-13, drawn to a wrapping method comprising receiving a creation instruction from a registry component; creating a wrapper object in the wrapper module; classified in G06F8/447;
.
II.	 Claims 6-8, 14-15  drawn to a registration method comprising receiving a registration instruction from a virtual machine,  wherein the registration instruction comprises an identification of a wrapper object to be registered; classified in G06F9/44505;

III 	Claims 16-19 drawn to a rending apparatus comprising an execution engine, configured to send an initialization instruction to a virtual machine, the initialization instruction is acquired by  loading a target code through the execution engine, and to receive an execution code corresponding to the target code from the virtual machine; acquire the execution code corresponding to the target code by a compilation, according  to a mapping  classified in G06F9/45558.

3.	The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and Group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  

In the instant case, invention I has mechanism for creating a wrapper object in the wrapper module; invention II has mechanism for receiving a registration instruction from a virtual machine:
  Both inventions have the mechanism for creating wrapper object.  Invention I can perform actions without receiving a registration instruction from a virtual machine.

4.	The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and Group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  

In the instant case, invention II has mechanism for creating a wrapper object in the wrapper module; invention III has mechanism for loading a target code through the execution engine and to receive an execution code corresponding to the target code from the virtual machine; acquiring the execution code corresponding to the target code by a compilation, according to a mapping relation between a wrapper object and a native code of an operating system
  Both inventions have the mechanism for acquiring registration instruction; wherein the registration instruction comprises an identification of a wrapper object to be 

5.	The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and Group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, invention I has mechanism for creating a wrapper object in the wrapper module; invention III has mechanism for loading a target code through the execution engine and to receive an execution code corresponding to the target code from the virtual machine; acquiring the execution code corresponding to the target code by a compilation, according to a mapping relation between a wrapper object and a native code of an operating system
  Both inventions have the mechanism for identifying a wrapper object.  Invention I can perform actions without sending an initialization instruction to a virtual machine, wherein the initialization instruction is acquired by loading a target code through the execution engine, and to receive an execution code corresponding to the target code from the virtual machine.

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143).

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim 

		
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system,  call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196